Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 26, 28-31, 33-41, 43-46, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US Patent Application Publication 2013/0151829), in view of Davis (US Patent Application Publication 20180095670).

For claim 26, Amann et al teach the following limitations: An apparatus (Fig 1 – Fig 8) for platform initialization ([0020]; Fig 7) , the apparatus comprising: a memory (823 in Fig 8 is the memory; there are other memories shown in the system); and logic, at least a portion of the logic implemented in circuitry coupled to the memory (the logic that executes the method can be in hardware and software as explained in [0078]-[0079]), the logic to: initiate a boot sequence, the boot sequence initializing a platform to perform input/output operations (step 210 in Fig 2 and step 710 in Fig 7 mention that boot phase initiates the platform; [0032] [0038] [0042] mention about I/O, such as peripheral and connection logic), the platform comprising a host processor and a  second processor (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor chip); execute a first set of boot instructions with the host processor as part of the boot sequence, the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip) ; and execute a second set of boot instructions with the (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip), wherein the logic to concurrently execute the first set of boot instructions with the host processor and the second set of boot instructions with the (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042]) in response to power applied to the host processor and the ([0021] mentions that after power-on by having each processor started; thus each processor is powered at the same time)


 Davis et al that teach concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides reconfigurable logic that is beneficial to the system since FPGA can be reconfigured any time whenever a particular processing is necessary. 

For claim 28, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 29, Amann et al mention OS to control I/O ([0076]). 

For claim 30, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have 

For claim 31, Amann mentions about data structure, which is a library ([0065]). 

For claim 33, Amann et al, Fig 2 shows creating the device tree. 

For claim 34, Amann et al ([0065]) mentions that set up information of bus and controller are stored in configuration template. This includes bus design and network design for the host and the other processors because these are adjusted to reflect the individual chip. 

For claim 35, Amann et al ([0065]) mentions that set up information of bus and controller are stored in configuration template. This includes bus design and network design for the host and the other processors because these are adjusted to reflect the individual chip. 
. 
For claim 36, Fig 1 shows the core processor (Amann et al). 

For claim 37, FPGA can be considered as a soft processor (Fig 5, Davis)

For claim 38, FPGA 515 has memory (Davis; Fig 5). Amann et al mention that each core has local firmware ([0051] – firmware copied to each processor). 



For claim 40, runtime reconfiguration of FPGA is mentioned in Davis (Page 2 mentions how the FPGA is reconfigured by the host computer). 

For claim 41, Amann teaches the following limitations: A system for platform initialization  ([0020]; Fig 7), the system comprising: a platform comprising a set of dependent boot components (DBCs) (Fig 1 and Fig 8 shows the components to be booted); a host processor  (processor chip 110 in Fig 1)  to execute a first set of boot instructions as part of a boot sequence (Fig 2 and Fig 7 mention that each chip executes the initialization sequence in parallel) initializing the platform to perform input/output (I/O) operations (Fig 1 shows multi-chip connection logic; [0032] mention about peripheral devices; [0058] mention about inter processor bus boot), the first set of boot instructions initializing each DBC in a first subset of the set of DBCs  (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip); and a (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor chip) to execute a second set of boot instructions as part of the boot sequence the second set of boot instructions initializing each DBC in a second subset of the set of DBCs  (Fig 2 and , wherein the host processor to execute the first set of boot instructions and the (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042])  in response to power applied to the host processor and the FPGA at the same time ([0021] mentions that after power-on by having each processor started; thus each processor is powered at the same time)

Amann et al does not explicitly mention about FPGA booting. However, Amann et  al teach that the processor chips can be heterogeneous ([0071] and [0021]). Therefore, FPGA can be a processor Chip in Amann et al’s system. For further clarification Examiner cites Davis et al that teach concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides 

For claim 43, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 44, Amann et al mention OS to control I/O ([0076]). 

For claim 45, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a power controller in the processor core, since power controller provides power management in the system effectively to reduce power consumption. 

For claim 46, Amann et al teach the following limitations: A computer-implemented method, comprising: initiate a boot sequence, the boot sequence initializing a platform to perform input/output operations (step 210 in Fig 2 and step 710 in Fig 7 mention that boot phase initiates the platform; [0032] [0038] [0042] mention about I/O, such as peripheral and connection logic), the platform comprising a host processor and a  second processor (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor execute a first set of boot instructions with the host processor as part of the boot sequence, the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip) ; and execute a second set of boot instructions with the (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip), wherein the logic to concurrently execute the first set of boot instructions with the host processor and the second set of boot instructions with the (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042]) in response to power applied to the host processor and the ([0021] mentions that after power-on by having each processor started; thus each processor is powered at the same time)

Amann et al does not explicitly mention about FPGA booting. However, Amann et  al teach that the processor chips can be heterogeneous ([0071] and [0021]). Therefore, FPGA can be a processor Chip in Amann et al’s system. For further clarification Examiner  Davis et al that teach concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides reconfigurable logic that is beneficial to the system since FPGA can be reconfigured any time whenever a particular processing is necessary. 

For claim 48, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 49, Amann et al mention OS to control I/O ([0076]). 

For claim 50, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a power controller in the processor core, since power controller provides power management in the system effectively to reduce power consumption. 
(s) 27, 42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US Patent Application Publication 2013/0151829), in view of Davis (US Patent Application Publication 20180095670), further in view of Sargenti, Jr et al (US Patent 6336185).

For claim 27, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the multichip connection logic occurs before takeover mechanism). Inter-processor bus set up typically depends on component initialization from different chips. Therefore, the bus initialization first requires multi-connection logic to be initialized first. For further clarification, Sargenti Jr teaches parallel execution of boot instructions by two processors, where one processor depends on the completion of a task from another processor (lines 1-45 of col 2 – whether another one of the processor has executed a predetermined boot sequence task before executing a task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis and Sargenti to include the dependency between tasks, since a multi-processor system often has dependent components and the boot logic needs to perform the sequential initialization of the components. 

For claim 42, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis and Sargenti to include the dependency between tasks, since a multi-processor system often has dependent components and the boot logic needs to perform the sequential initialization of the components. 

For claim 47, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the multichip connection logic occurs before takeover mechanism). Inter-processor bus set up typically depends on component initialization from different chips. Therefore, the bus initialization first requires multi-connection logic to be initialized first. For further clarification, Sargenti Jr teaches parallel execution of boot instructions by two processors, where one processor depends on the completion of a task from another processor (lines 1-45 of col 2 – whether another one of the processor has executed a predetermined boot sequence task before executing a task). 
. 

Allowable Subject Matter
4.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186